                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION



VERNON MARCUS COLEMAN,

           Plaintiff,
                                       Case No. 2:19-cv-12324
v.
                                       Honorable Terrence G. Berg
VICTORIA A. ROBERTS,                   Honorable Patricia T. Morris

          Defendant.
_____________________________________/

   ORDER DENYING THE APPLICATION TO PROCEED
WITHOUT PREPAYING THE FEES OR COSTS [ECF No. 2] AND
   DISMISSING THE COMPLAINT [ECF No. 1] WITHOUT
                   PREJUDICE


     Plaintiff Vernon Marcus Coleman, an inmate at the Federal

Correctional Institution in Jesup, Georgia, recently filed an application
to proceed without prepaying fees or costs and a pro se civil rights

complaint under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). The defendant is United States
District Judge Victoria A. Roberts. The complaint alleges that Judge

Roberts perpetrated a fraud on the court and violated Coleman’s

constitutional rights by making false statements about the allegations

that Coleman made in one of his previous civil rights complaints.
Coleman seeks money damages and an injunction barring Judge Roberts

from adjudicating his cases.

     As noted, Coleman seeks to pursue his claims against Judge

Roberts without prepaying the filing fee. Ordinarily, a federal litigant

who is too poor to pay court fees “may commence a civil action without

prepaying fees or paying certain expenses.” Coleman v. Tollefson, 135 S.

Ct. 1759, 1761 (2015) (citing 28 U.S.C. § 1915). But, as the Supreme

Court explained in Coleman,
     a special “three strikes” provision prevents a court from
     affording in forma pauperis status where the litigant is a
     prisoner and he or she “has, on 3 or more prior occasions,
     while incarcerated . . . , brought an action or appeal in a court
     of the United States that was dismissed on the grounds that
     it is frivolous, malicious, or fails to state a claim upon which
     relief may be granted.”
Id. (quoting 28 U.S.C. § 1915(g)). An exception to this rule applies when
“the prisoner is under imminent danger of serious physical injury.” 28

U.S.C. § 1915(g).

     “[T]he three strikes rule is not an affirmative defense that must be

raised in the pleadings.” Harris v. New York, 607 F.3d 18, 23 (2d Cir.

2010). Therefore, “a district court can invoke § 1915(g) to dismiss a

prisoner lawsuit even if the three strikes rule has not been raised by the

defendant in the pleadings.” Id.; see also Witzke v. Hiller, 966 F. Supp.

538, 539 (E.D. Mich. 1997) (dismissing the prisoner’s complaint sua

sponte under 28 U.S.C. § 1915(g)).

                                     2
     A review of Coleman’s litigation history in federal court reveals that

more than three of his previous complaints were dismissed as frivolous,

malicious, or for failure to state a claim. See Coleman v. Johansene, No.

2:19-cv-11237 (E.D. Mich. July 2, 2019), appeal filed, No. 19-1811 (6th

Cir. July 24, 2019); Coleman v. Rubinc, et al., No. 2:19-cv-11209 (E.D.

Mich. June 27, 2019); Coleman v. Northville Forensic Laboratory, et al.,

No. 2:19-cv-11197 (E.D. Mich. June 11, 2019); Coleman v. Bucciarellir,

No. 2:19-cv-10630 (E.D. Mich. Apr. 18, 2019), appeal filed, No. 19-1868

(6th Cir. Aug. 6, 2019); and Coleman v. Johansene, No. 2:19-cv-10572

(E.D. Mich. Apr. 18, 2019), appeal filed, No. 19-1873 (6th Cir. Aug. 7,
2019).

     Although some of Coleman’s previous cases were dismissed without

prejudice pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), the
dismissal of a complaint for failure to state a claim based on Heck is a

“strike” under § 1915(g). In re Jones, 652 F.3d 36, 37 and 38 (collecting

cases) (D.C. Cir. 2011). An additional case was dismissed under the

doctrine of res judicata. That case also counts as a strike. Harmon v.

Webster, 263 F. App’x 844, 846 (11th Cir. 2008); Walker v. Page, 59 F.

App’x 896, 900 (7th Cir. 2003).         Furthermore, Coleman has not
demonstrated that he is in imminent danger of serious physical injury.




                                    3
     Accordingly, IT IS HEREBY ORDERED that Coleman’s

application to proceed without prepaying the fees or costs for this action

(ECF No. 2) is DENIED, and the complaint (ECF No. 1) is summarily

dismissed without prejudice under 28 U.S.C. § 1915(g).

     IT IS SO ORDERED.


Dated: October 18, 2019


                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    4
